Citation Nr: 0727723	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  06-37 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran had active service from August 1944 to September 
1945.  He died on September [redacted], 2004.  The appellant is the 
veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), notice of which 
was issued to the appellant in a letter dated April 5, 2005.  
In the March 2005 rating decision the RO denied service 
connection for the cause of the veteran's death.   

In July 2007, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006

In March 2007, the Board remanded the claim for further 
development. The remand directives having been completed, the 
claim is again before the Board for appellate review.


FINDINGS OF FACT

1.  The veteran died in September 2004 and his death 
certificate listed the cause of death as ideopathic pulmonary 
fibrosis.

2.  At the time of the veteran's death he was service-
connected for residuals of gunshot wound and laparotomy 
injury to muscle group XIX, severe; residuals of gunshot 
wound lumbar region injury to muscle group XX; residuals of 
gunshot wound abdomen laceration of colon adhesions; scars 
residual of right nephrotomy; and scar residual of ventral 
herniotomy. 

3.  There is no nexus between the cause of the veteran's 
death and his periods of service or his service-connected 
disabilities. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
the cause of the veteran's death have not been met. 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding VA's duty to inform the appellant of the evidence 
needed to substantiate her claim, the RO notified her of the 
information and evidence needed to establish entitlement to 
service-connection for the cause of the veteran's death in 
December 2004 by informing her of the evidence she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  
Notice regarding the criteria for assignment of disability 
ratings and effective dates of benefits was furnished to the 
appellant in November 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1). 
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons. The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ. In addition, the November 2006 Statement 
of the Case included such notice. Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in her 
possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided subsequent to the issuance of appropriate VCAA 
notice.

Regarding the duty to assist the appellant in obtaining 
evidence in support of her claim, the RO obtained the 
veteran's service medical records, VA medical records, 
private medical records, and September 2004 death 
certificate.  Further, VA obtained a medical opinion 
statement in April 2007.  In sum, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  

Discussion

The appellant claims entitlement to service connection for 
the veteran's cause of death.  She contends that her 
husband's service-connected disabilities, including residuals 
of several gunshot wounds and scars residual of right 
nephrectomy caused chronic renal insufficiency.  The 
appellant contends that renal insufficiency contributed to 
the veteran's ultimate death from idiopathic pulmonary 
fibrosis. 

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310.  Service connection for the 
cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312.  The principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  The contributory 
cause of death is one that contributed substantially or 
materially to cause death, combined to cause death, or aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  A 
service-connected disability is one that was contracted in 
the line of duty and was incurred in or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In the present case, the veteran died on September 2004 and 
his death certificate listed his cause of death as ideopathic 
pulmonary fibrosis. 

At the time of the veteran's death, he was service-connected 
for residuals of gunshot wound and laparotomy injury to 
muscle group XIX, severe; residuals of gunshot wound lumbar 
region injury to muscle group XX; residuals of gunshot wound 
abdomen laceration of colon adhesions; scars residual of 
right nephrotomy; and scar residual of ventral herniotomy. 

As the veteran was not service connected for ideopathic 
pulmonary fibrosis at the time of his death, it is necessary 
to determine whether service connection should have been 
established.

The veteran's service medical records are negative for any 
complaints, symptoms, findings or diagnoses related to 
ideopathic pulmonary fibrosis. A review of the veteran's 
service medical records indicates the veteran sustained a 
penetrating shell fragment wound in March 1945.  An 
exploratory laparotomy and debridement was accomplished 
through a long nephrectomy incision.  The kidney was found 
intact within its capsule; however a slight renal contusion 
of the right kidney was diagnosed.  An I. V. pyelogram 
performed in June 1945 was normal with regard to the right 
kidney.  In August 1945 the veteran's nephrectomy wound was 
examined, at which time a weakness in the mid-portion was 
noted.  After an exploratory operation was performed, the 
veteran's physician ruled out a Definate hernia and diagnosed 
a moderate separation of the anterior rectus sheath. This was 
closed in an imbricating manner and the wound healed in the 
manner intended. 

The appellant submits a December 2006 medical opinion 
statement from the veteran's private physician, Dr. S. B. M, 
in support of her claim. Dr. S. M. B. noted that the veteran 
had a number of health problems that could have contributed 
in some way to his death that may not have been mentioned on 
his death certificate.  That physician further stated that 
although renal insufficiency may not have been listed on the 
veteran's death certificate, this disease appeared to be 
directly related to his injury in combat and could have 
contributed to his death.  

A VA medical opinion was obtained in April 2007.  The VA 
physician reviewed the claims folder and determined that the 
veteran recovered from any injury to his right kidney noted 
in service, as reflected by the normal values recorded on the 
I. V. pyelogram performed prior to discharge.  The examiner 
noted that the veteran's serum creatine values ranged from 
normal to somewhat abnormal in the few years prior to his 
death.  The veteran did not have a clear diagnosis of chronic 
renal insufficiency until it was first documented in May 
2002.  A CT scan of the abdomen performed in September 2004, 
eight days before the veteran's death, revealed normal 
kidneys.  The examiner concluded there was no connection 
between the wound suffered in service and the veteran's death 
from pulmonary fibrosis.  The examiner further concluded 
there is no connection between residuals of the veteran's 
nephrectomy scar and his death. 

Based upon the foregoing, the medical evidence of record 
fails to support the appellant's contention that the 
veteran's service-connected disabilities either directly or 
substantially contributed to the cause of his death. The 
earliest medical evidence of ideopathic pulmonary fibrosis is 
dated decades after the veteran's separation from service.  
Specifically, a review of the veteran's medical history 
indicates ideopathic pulmonary fibrosis was not noted until 
the late- 1990's.  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the VA examiner 
concluded that there is no connection between the wound 
suffered in service and the veteran's death from pulmonary 
fibrosis.  The examiner additionally concluded there is no 
connection between residuals of the veteran's nephrectomy 
scar and his death.  The VA examiner's opinion was reached 
after reviewing the claim folder, including the veteran's 
service medical records, and was accompanied by a clear 
rationale.    

The December 2006 opinion statement from the veteran's 
private physician is clearly based on the appellant's 
reported history rather than review of the evidence of 
record.  In addition, that physician essentially indicated 
that the veteran had "a number of health problems" the 
"could have contributed in some way" to his death. The 
Board assigns minimal, if any, probative value to this 
medical opinion, since there is no indication that the 
physician reviewed the claims file in reaching his 
conclusion.  Further, the Board finds this opinion to be 
speculative at best and of little evidentiary value in that 
it expressed the relationship as possible, rather than 
probable.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
This opinion falls short of the level of certainty necessary 
for the Board to service connect the veteran's death.

To the extent that the appellant herself has claimed that the 
cause of the veteran's death is related to service or the 
veteran's service-connected disabilities, as a lay person, 
she is not competent to give a medical opinion on the 
etiology of a condition. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In conclusion, the competent evidence of record fails to 
establish that the veteran's service-connected disabilities 
were either the principal or a contributory cause of death.  
Additionally, because the veteran did not have a service 
connection claim pending for ideopathic pulmonary fibrosis at 
the time of his death, there is no need to establish such 
diagnosis for accrued benefits purposes under 38 U.S.C.A. 
§ 5121(a) and 38 C.F.R. § 3.1000(a).  As the preponderance of 
the evidence is

						(CONTINUED ON NEXT PAGE)



against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


